Title: To Alexander Hamilton from James McHenry, 24 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department24th May 1799

Letters similar to the enclosed have been transmitted to the Senators of each State from New Hampshire to Maryland, and to Generals Washington Pinckney and Davie for the States of Virginia, North and South Carolina and Georgia.
Messrs Watson and Lawrence find it difficult, if not impracticable to co-operate in the object of this letter from the distance of their places of residence from each other, and have declined acting. You will perceive that this measure is purely precautionary, and that the officers who may be appointed are not to receive any pay or emoluments until called into actual service.
I have the honor to be, with great respect, Sir, Your Most Obt Hb St
James McHenry
Major Genl A Hamilton
